USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 1 of 8


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION at LAFAYETTE



 ROOR INTERNATIONAL BV and                    )
 SREAM, INC.,                                 )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )     NO. 4:19CV11-PPS/JPK
                                              )
 AMUSED CLOTHING, LLC and                     )
 ROBERT KRUSINSKI,                            )
                                              )
               Defendants.                    )


                                    OPINION AND ORDER


       This case is about the retail sale of glass water pipes allegedly bearing counterfeit

“RooR” trademarks. The complaint was filed by plaintiffs RooR International BV and

Sream, Inc. [DE 1.] On April 21, 2020, I issued an Opinion and Order that granted in

part and denied in part the motion to dismiss filed by defendant retailers, Amused

Clothing, LLC and Robert Krusinski. [DE 31.] The claims of plaintiff RooR were

dismissed for lack of statutory standing to bring the three claims asserted in the

complaint. [Id. at 6.] Two of the three claims brought by Sream were also dismissed for

lack of statutory standing. [Id.]

       Almost six months later, after several settlement conferences with Judge Kolar,

the defendants have filed a Motion for Attorney Fees, meeting the deadline Judge Kolar

set for such a motion. The motion invokes Section 35 of the Lanham Act, 15 U.S.C.

§1117(a), which governs the relief available in actions for trademark violations, and
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 2 of 8


provides that: “The court in exceptional cases may award reasonable attorney fees to

the prevailing party.” Defendants argue that the dismissal of five of the six claims

makes them prevailing parties entitled to an award of attorney’s fees under §1117(a).

[DE 43 at ¶7.]

       First, a further review of the procedural history is helpful. RooR brought suit on

February 6, 2019, alleging that it was the registered owner of three “RooR” trademarks.

[DE 1 at ¶5, ¶12.] Sream’s claims for relief are premised on its role as the “exclusive

U.S. licensee authorized to use the trademark ‘Roor’.” [Id. at ¶6.] As of August 20,

2019, RooR assigned to Republic Technologies all three trademarks identified in the

complaint, along with all claims relating to them. [DE 27-1 at 1.] I concluded that

“RooR’s claims are subject to dismissal because its interest in the trademarks and in this

litigation has been assigned to Republic and RooR no longer appears to be the real-

party-in-interest.” [DE 31 at 3.] As to plaintiff Sream, I decided that as licensee rather

than the owner of the marks, it lacked statutory standing to pursue the trademark

counterfeiting and infringement claims under §1114 in Count One and the claim for

seizure of counterfeit goods under §1116(d) in Count Two. [DE 31 at 4-5.] But the

motion to dismiss was denied with respect to Count Three, Sream’s claim of false

designation of origin and unfair competition under §1125(a). [Id. at 6.]

       The prevailing party concept is generally interpreted to require a final judgment

or its equivalent. Procedural rules, caselaw and the context of §1117(a) all support this

notion. Motions for an award of attorney’s fees are governed by Federal Rule of Civil


                                             2
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 3 of 8


Procedure 54(d)(2), which requires that a claim for attorney’s fees “must be made by

motion unless the substantive law requires those fees to be proved at trial as an element

of damages.” Fed.R.Civ.P. 54(d)(2)(A). The rule also requires that “[u]nless a statute or

a court order provides otherwise, the motion must: (i) be filed no later than 14 days

after the entry of judgment; [and] (ii) specify the judgment and the statute, rule, or other

grounds entitling the movant to the award....” Rule 54(d)(2)(B)(i) and (ii). Inherent in

these provisions is the idea that a judgment precedes a motion for attorney’s fees.

       The Order and Opinion ruling on the motion to dismiss was not a judgment, and

no judgment has since been entered in this case. Rule 54(b) authorizes the court to

“direct entry of a final judgment as to one or more, but fewer than all, claims or parties

only if the court expressly determines that there is no just reason for delay.” No such

determination has been made (or requested) following the ruling on the motion to

dismiss. In the absence of such a determination and the direction that a final partial

judgment be entered, “any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the

parties does not end the action as to any of the claims or parties and may be revised at

any time before the entry of a judgment adjudicating all the claims and all the parties’

rights and liabilities.” Id. Application of Rule 54(b) makes clear that in this case there

has been no judgment that would trigger the time for filing a motion for attorney’s fees.

       The statutory source for defendants’ motion is §1117(a), which prescribes the

available remedies in trademark cases, including defendant’s profits, any damages


                                              3
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 4 of 8


sustained by the plaintiff, and the costs of the action, for which “the court may enter

judgment.” The last sentence of the section is the provision for an award of attorney’s

fees to the prevailing party. The context of the fee award language within §1117(a)’s

provisions for ultimate remedies provides no support for any suggestion that an award

of “reasonable attorney fees to the prevailing party” can be determined or made prior to

the entry of judgment.

       Caselaw further bolsters the conclusion that the motion in this case is premature

because attorney’s fee awards are determined at or after the entry of final judgment.

The Supreme Court has concluded that “a ‘prevailing party’ under federal fee-shifting

statutes must attain a judgment in his favor, a court-approved settlement or some other

favorable resolution with a ‘judicial imprimatur.’” Fast v. Cash Depot, Ltd., 931 F.3d 636,

639 (7th Cir. 2019), citing Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of Health

& Human Res., 532 U.S. 598, 603-05 (2001). In Fast, the Seventh Circuit rejected a claim

for attorney’s fees based on a summary judgment ruling, where “the district court never

entered a judgment in Fast’s favor,”finding that the district court “correctly declined to

award him attorney fees.” 931 F.3d at 641. Applying the attorney’s fee provision of the

Copyright Act, 17 U.S.C. §505, the Seventh Circuit has held that “a court must enter

judgment on the copyright claim” to support a determination of the prevailing party.

Alliance for Water Efficiency v. Fryer, 892 F.3d 280, 287 (7th Cir. 2018).

       The fee award provision for trademark cases in §1117(a) is identical to the Patent

Act’s fee-shifting provision at 35 U.S.C. §285. In Octane Fitness, LLC v. ICON Health &


                                                4
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 5 of 8


Fitness, Inc., 572 U.S. 545, 554 (2014), the Supreme Court noted that §285 had not

substantively altered the meaning of the Patent Act’s prior provision, earlier codified at

§70, which provided that a court “may in its discretion award reasonable attorney’s fees

to the prevailing party upon the entry of judgment in any patent case.” Octane, 572 U.S. at

548, quoting 35 U.S.C. §70 (1946 ed.) (emphasis added). The Seventh Circuit has

adopted the Octane interpretation “as the governing framework for attorney fees

requests under §1117(a) of the Lanham Act.” LHO Chicago River, L.L.C. v. Perillo, 942

F.3d 384, 388-89 (7th Cir. 2019). The Federal Circuit recently considered whether a

voluntary dismissal without prejudice under Rule 41(a)(1)(A)(i) could support a

defendant’s claim for attorney’s fees in a patent case under §285. The court agreed with

the district court that such a disposition was not a “final court decision” and did not

“establish[] the judicial imprimatur required for a litigant to emerge as the prevailing

party under §285.” O.F. Mossberg & Sons, Inc. v. Timney Triggers, LLC, 955 F.3d 990, 993

(Fed. Cir. 2020). These cases bolster the conclusion that the proceedings in this case,

absent a final judgment, have not yet reached a point at which an attorney fees request

is properly made.

       Furthermore, as a practical matter, the defendants’ claim to be the prevailing

parties is premature in another respect. Although the defendants observe no distinction

between the two plaintiffs, Sream still has a claim pending. If Sream recovers on its

claim for false designation and unfair competition in Count Three (which is based on

the same facts as Counts One and Two), how could the defendants then be considered


                                             5
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 6 of 8


prevailing parties just because they got other claims dismissed? If all 6 claims (three

claims by each of two plaintiffs) were disposed of together at final judgment, the

recovery on one would likely classify the successful plaintiff as the prevailing party, not

the defendants. For all these reasons, I conclude that the motion for attorney’s fees is

filed too early in the case to support a determination that the defendants are prevailing

parties.

       Even so, I would also deny defendants an award of attorney fees based on the

record of the case to this point, finding nothing extraordinary about the dispute.

Helpfully, I have the Supreme Court’s interpretation to guide me in applying the

statutory standard for awarding attorney fees. In Octane Fitness, the Supreme Court

considered the identical provision in the Patent Act and held that “[A]n ‘exceptional’

case is simply one that stands out from others with respect to the substantive strength of

a party’s litigating position (considering both the governing law and the facts of the

case) or the unreasonable manner in which the case was litigated.” Octane, 572 U.S. at

554.

       Rather than on a claim-by-claim analysis, in order to award fees I must find that

“the case was overall exceptional.” Intellectual Ventures I LLC v. Trend Micro Inc., 944

F.3d 1380, 1384 (Fed.Cir. 2019). Factors to be considered include “frivolousness,

motivation, objective unreasonableness (both in the factual and legal components of the

case) and the need in particular circumstances to advance considerations of

compensation and deterrence.” Octane, 572 U.S. at 554 (internal quotations omitted),


                                             6
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 7 of 8


quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534, n.19 (1994). Defendants base their

motion on the fact that, after the filing of the complaint (in February 2019) but before it

was served (in January 2020), RooR had transferred its ownership of the trademarks at

issue to a non-party (in August 2019). [DE 43 at ¶¶8, 10.] The defendants characterize

this as proceeding on a “knowingly false allegation that Plaintiff RooR owned the

trademarks-in-suit.” [Id. at ¶8.] First, I note that this argument (as well as the dismissal

of all RooR’s claims but not all of Sream’s) suggests that the motion should seek an

award of attorney’s fees from RooR, but not from Sream. But as I pointed out earlier, the

defendants fail to make this distinction.

        Of course, the challenged allegation of trademark ownership was not false at the

time it was made and the complaint was filed. As plaintiffs explain in opposition to the

current motion, and explained earlier in their opposition to the motion to dismiss, their

intention was to proceed in RooR’s name, despite the transfer of the marks, under the

authority of Fed.R.Civ.P. 25(c). [DE 45 at 4; DE 28 at 2.]1 Under that provision, “[i]f an

interest is transferred, the action may be continued by or against the original party

unless the court, on motion, orders the transferee to be substituted in the action or

joined with the original party.” In this case, I found that the transfer of interest

impacted RooR’s statutory standing such that its continued prosecution of the

trademark claims, although otherwise permissible under Rule 25(c), was unauthorized.


        1
           Defendants now mischaracterize RooR’s stated intention as being “to substitute the non-party
owner into the suit,” and criticize plaintiffs for failing to seek the substitution they did not intend. [DE 46
at 4, citing DE 45 at 4.]

                                                       7
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 47 filed 11/23/20 page 8 of 8


My opinion on the motion to dismiss expressly recognized the rule and invited

Republic to file a motion under Rule 25(c) to be substituted for RooR or for leave to file

an amended complaint. [DE 31 at 3-4.]

       RooR’s litigation position is not shown to be “objectively unreasonable” or a

“dereliction of their duty of candor to the Court” as defendants contend. [DE 46 at 2.] I

am not at all persuaded that the post-complaint change in ownership of the marks or

the manner in which the case was litigated renders this an exceptional case by any

stretch of the imagination. Whether because the motion is premature, or on the merits

applying the Octane “exceptional cases” standard, I will deny the motion for an award

of fees.

       ACCORDINGLY:

       Defendants’ Motion for Attorney Fees [DE 43] is DENIED.

       SO ORDERED.

       ENTERED: November 23, 2020.

                                             /s/ Philip P. Simon
                                          UNITED STATES DISTRICT JUDGE




                                             8
